DETAILED ACTION
Applicant’s reply and request for continued examination (RCE), filed 6 October 2021 in response to the Final Office action mailed 7 July 2021 (see also advisory action mailed 10/6/2021 and interview summary mailed 10/8/2021), has been entered and fully considered. As per Applicant’s filed claim amendments claims 1, 3-8, 10-11, 13-18 and 20 are pending under examination, wherein: claims 1, 4, 11 and 14 have been amended, claims 3, 5, 10, 13, 15 and 20 are as originally filed, claims 6-8 and 16-18 are as previously presented, and claims 2, 9, 12 and 19 were withdrawn by previous restriction requirement.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 October 2021 has been entered.
 
Specification
The disclosure is objected to because of the following informalities: the specification is replete with typographical/spelling errors the must be corrected. Noted are a plurality of instances of “epichloryhdrin”, “50,0000”, “rang”, “hydrozy”, etc.  required. This is a maintained objection (see below response to arguments/amendments). 

Claim Objections
Claim 1 is objected to because of the following informalities:  line 2 recites “thermoplastic binder” while line 4 recites “thermoplastic component”. The claim should be amended to contain consistent terminology.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  line 2 recites “thermoplastic binder” while line 4 recites “thermoplastic component”. The claim should be amended to contain consistent terminology.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The bonding layer” which is the combination of ‘the adhesive layer 23 and the release layer 24’ and is therefore not a ‘single composition’ layer (note p[0068]). As such the as-amended claim 1 recitation of a “single composition binder layer of phenoxy resin thermoplastic binder” constitutes new matter and is not supported by the specification either for the term “binding layer” or for the term “single composition” applied to the described ‘bonding layer’.  This includes claims 3-8 and 10 as they depend from claim 1. NOTE claim 4 may result in further 112(b)/(d) issues if claim 1 “binder layer” is amended to any of adhesive layer, release layer, or bonding layer.

Claims 11, 13-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is noted that the instant original specification makes no mention of a “binder layer” as the term is bonding layer” which is the combination of ‘the adhesive layer 23 and the release layer 24’. Further, the specification states that i) the release layer 24 includes the carbon filler in said layer to obtain the (claimed) ‘conversion’ from a material that transmits-IR wavelengths to a material that absorbs-IR wavelengths (noted p[0065]) and ii) if only the adhesive layer 23 is present, it is required that the filler be included in the thermoplastic resin of the adhesive layer 23 (noted p[0067]). As such the as-amended claim 11 recitation of “a binder layer consisting of phenoxy resin thermoplastic binder;” constitutes new matter and is not supported by the specification for either the term “binding layer” or for a “layer consisting of” thermoplastic binder-only without a further layer (adhesive layer 23 or release layer 24) being present that also contains the carbon black filler.  This includes claims 13-18 and 20 as they depend from claim 11. NOTE claim 14 may result in further 112(b)/(d) issues if claim 11 “binder layer” is amended to any of adhesive layer, release layer, or bonding layer.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	Regarding claim 11, the claim contains the as-amended recitation of “a binder layer consisting of phenoxy resin thermoplastic binder; and a carbon black filler component”, wherein the semi-colon after ‘thermoplastic binder’ renders indefinite what is being claimed. In other words, the semi-colon separates the ‘layer consisting of thermoplastic binder’ from the ‘carbon black filler component’ and renders indefinite the presence of the carbon black filler within the claimed bonding material (a different layer; location ambiguous). It is not clear if the claim intended to recite “a binder layer consisting of a phenoxy resin thermoplastic binder and a carbon black filler”. (see also above 112(a) rejection). This includes claims 13-18 and 20 as they depend from claim 11.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of The entire recitation of claim 3 is already present in claim 1. As such, claim 3 fails to further limit the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The entire recitation of claim 13 is already present in claim 11. As such, claim 13 fails to further limit the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichiroku (US PGPub 2011/0223420), as evidenced by Feil et al. (US 6,352,815) and as evidenced by Stoffer (US PGPub 2004/0186201), or in the alternative under 35 U.S.C. 103 as being unpatentable over Ichiroku as evidenced by Feil and as evidenced by Stoffer.
Regarding claims 1, 3, 5-7 and 10, Ichiroku teaches adhesive composition sheets for semiconductor wafer bonding comprising (A) a phenoxy resin, (B) an epoxy resin, (C) an alkoxysilane-partial hydrolytic condensate product, (D) catalyst, (E) 5 to 900 parts inorganic filler and (F) a polar solvent (abstract; [0008]-[0010]; [0021]). Ichiroku teaches that (A) is a resin derived from epichlorohydrin and bisphenol A, having an average molecular weight range from 10,000 to 200,000, including commercial products PKHC, PKHH and PKHJ ([0024]-[0027]). Ichiroku teaches that (E) can be an electroconductive filler such as carbon black ([0051]). Ichiroku teaches that the carbon 
Ichiroku does not specifically teach that the carbon black filler will result in the adhesive composition having the ability to absorb a substantial portion of IR wavelengths. However, Feil demonstrates that carbon black filler in phenoxy resin will result in the material that has high IR wavelength absorption, specifically in the range from 750 to 20000 nm (col 3). Feil demonstrates such is a property of carbon black. Therefore, as evidenced by Feil, the composition of Ichiroku will necessarily have the claimed property, absent evidence to the contrary (MPEP 2112.01).
Ichiroku teaches commercially obtained carbon blacks having overall and aggregate sizes of from 0.1 to 10 µm (=100 to 10,000 nm) (see above).  As discussed by Stoffer, commercially obtained carbon blacks having average aggregate diameters between about 100 to about 800 nm typically have an average primary particle diameter of between about 10 to about 400 nm (instant aciniform), depending upon method of manufacture ([0041]; see also [0060]). As such, one of ordinary skill in the art would expect the commercially obtained carbon blacks of Ichiroku, having the overall aggregate particle sizes, would necessarily have the primary particle size in the typical range i.e. about 10 to about 400 nm. Alternatively, one of ordinary skill in the art would have found it obvious to select from the typical commercially available carbon blacks and arrive at the instant invention with a reasonable expectation of success. Motivation stemming from Ichiroku’s teaching of looking to commercially available carbon blacks 
The recitation that the basic formulation containing said bonding material is to be used between two semiconductor wafers does not confer patentability to the claims since the recitation of an intended use does not impart patentability to otherwise old compounds or compositions. This includes the dependent claims as they incorporate all of the limitations of claim 1 from which they respectively depend (see In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982)). Furthermore, the recitation of a new intended use for an old product does not make a claim(s) to that product patentable (see In re Schreiber, 44 USPQ 2d 1429, (Fed. Cir. 1997)).
Regarding claim 4, Ichiroku teaches, or in the alternative renders obvious, the adhesive layer for semiconductor wafers as set forth above. Further,  the recitation that the basic formulation is to be used for wafer bonding or de-bonding as an adhesive or release layer does not confer patentability to the claims since the recitation of an intended use does not impart patentability to otherwise old compounds or compositions (see In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982)). Furthermore, the recitation of a new intended use for an old product does not make a claim(s) to that product patentable (see In re Schreiber, 44 USPQ 2d 1429, (Fed. Cir. 1997)).
Regarding claim 8, Ichiroku teaches, or in the alternative renders obvious, the adhesive layer for semiconductor wafers as set forth in claim 1 above. Ichiroku further teaches the inorganic filler (E), i.e. carbon black, is present from 5 to 900 parts. The amount recitation of Ichiroku substantially overlaps with and renders taught the claimed ‘as great as’ 15 wt%. In the alternative, the range of Ichiroku substantially overlaps with 
Furthermore, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicant’s claims patentable in the absence of unexpected results (see: In re Aller, 105 USPQ 233; and MPEP 2144.05). At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize the amount of electrically conductive inorganic filler and would have been motivated to do so to obtain the desired electrical conductivity of the resulting adhesive.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good (see In re Boesch and Slaney, 205 USPQ 215).


Claims 1, 3-5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feil et al. (US 6,352,815) as evidenced by Stoffer et al. (US PGPub 2004/0186201), or in the alternative under 35 U.S.C. 103 as being unpatentable over Feil as evidenced by Stoffer et al. (US PGPub 2004/0186201).
Regarding claims 1, 5 and 10, Feil teaches IR-ablatable layers comprising a polymeric material and IR-absorbing materials having high absorption in the wavelength range from 750 to 20000 nm (col 3). Feil teaches suitable polymer forming materials include polyfunctional isocyanates mixed with phenoxy resins, and suitable IR-absorbing materials are carbon blacks (col 3). Feil exemplifies an adhesion promoting 
Feil teaches that the carbon black inorganic pigments are commercially obtained materials having, for example, primary particle sizes of from 13 to 30 nm (col 3 ln 10-26). Feil teaches the commercially obtained carbon blacks having the aforementioned primary particle size but is silent to the aggregate size of the material. As discussed by Stoffer, commercially obtained carbon blacks typically having an average primary particle diameter of between about 10 to about 400 nm will typically have average aggregate diameters between about 100 to about 800 nm (wherein about 100 to about 800 nm is substantially similar to the lower end of the instantly claimed range)(instant aciniform), depending upon method of manufacture ([0041]; see also [0060]). As such, one of ordinary skill in the art would expect the commercially obtained carbon blacks of Feil, having the exemplified primary particle size, would necessarily have an aggregate particle size in the typical range i.e. about 100 to about 800 nm. Alternatively, one of ordinary skill in the art would have found it obvious to select from the typical commercially available carbon blacks and arrive at the instant invention with a reasonable expectation of success. Motivation stemming from Feil's teaching of looking to commercially available carbon blacks having a primary particle size of 13 to 30 nm, which Stoffer demonstrates typically have an aggregate particle sizes of about 100 to about 800 nm, wherein about 100 to about 800 nm is substantially similar to the lower end of the claimed range (MPEP 2144.05).
The recitation that the basic formulation containing said bonding material is to be used between two semiconductor wafers does not confer patentability to the claims  as they incorporate all of the limitations of claim 1 from which they respectively depend (see In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982)). Furthermore, the recitation of a new intended use for an old product does not make a claim(s) to that product patentable (see In re Schreiber, 44 USPQ 2d 1429, (Fed. Cir. 1997)).
Regarding claims 3-4, Feil teaches, or in the alternative renders obvious, the adhesion promoting layer as set forth above. Feil does not specifically teach uses of bonding between two semiconductor wafers (claim 3) or the layers for wafer bonding or wafer de-bonding (claim 4), however the recitation that the basic formulation is to be used between semiconductor wafers or for wafer bonding or de-bonding as an adhesive or release layer does not confer patentability to the claims since the recitation of an intended use does not impart patentability to otherwise old compounds or compositions (see In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982)). Furthermore, the recitation of a new intended use for an old product does not make a claim(s) to that product patentable (see In re Schreiber, 44 USPQ 2d 1429, (Fed. Cir. 1997)).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this section can be found in an above section.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Feil et al. (US 6,352,815) as evidenced by Stoffer et al. (US PGPub 2004/0186201).
Feil teaches and/or renders obvious the composition as set forth in claim 1 above. Feil further teaches the use of commercially available phenoxy resins, namely a polyhydroxyether from Union Carbide. While Feil does not specifically teach the phenoxy resin to be a linear polymer of epichlorohydrin and bisphenol A (claim 6) having a molecular weight range of 10,000 to 50,000 g/mol (claim 7), it would have been obvious to one of ordinary skill in the art at the time of filing to select from any of the well-known and commonly produced phenoxy resins and arrive at the instant invention with a more than reasonable expectation of success. 


Claims 1, 3-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baigrie et al. (US 5,250,228) as evidenced by Stoffer et al. (US PGPub 2004/0186201) and as evidenced by Feil et al. (US 6,352,815).
Regarding claims 1, 5, 8 and 10, Baigrie teaches a conductive polymer layer comprising a thermoplastic polymer, a thermosetting polymer and a conductive filler (abstract; col 2 ln 1-7). Baigrie teaches the thermoplastic resin is present from 10 to 75 parts and includes preferably phenoxy resins (col 2 ln 55-65; col 3 ln 9-12), the thermosetting resin is present from 90 to 25 parts and includes the reaction product of bisphenol A and epichlorohydrin (readable over a phenoxy resin as claimed)(col 3 ln 15-17 and ln 39-41), and the conductive particle is present from 5 to 65%, depending on product end-use, and includes preferably carbon black (col 6). 
TM 430, VulcanTM XC-72, KetjenblackTM EC, etc.) Baigrie is silent to the carbon primary particle diameters of from 15 to 300 nm and to the aggregate diameter size of from 85 to 500 nm as claimed. As discussed by Stoffer, commercially obtained carbon blacks typically have an average primary particle diameter of between about 10 to about 400 nm and have average aggregate diameters between about 100 to about 800 nm (wherein about 100 to about 800 nm is substantially similar to the lower end of the instantly claimed range)(instant aciniform), depending upon method of manufacture ([0041]; see also [0060]). As such, one of ordinary skill in the art would have found it obvious to select from the typical commercially available carbon blacks and arrive at the instant invention with a reasonable expectation of success. Motivation stemming from Baigrie’s specific teaching of looking to commercially available carbon blacks, which Stoffer demonstrates typically have a primary particle sizes of about 10 to about 400 nm, wherein about 100 to about 800 nm is substantially similar to the lower end of the claimed range (MPEP 2144.05).
Baigrie does not specifically teach that the carbon black filler will result in the resin composition having the ability to absorb a substantial portion of IR wavelengths. However, Feil demonstrates that carbon black filler in phenoxy resin will result in the material that has high IR wavelength absorption, specifically in the range from 750 to 20000 nm (col 3)(claim 5). Feil demonstrates such is a property of carbon black. Therefore, as evidenced by Feil, the composition of Baigrie will necessarily have the claimed property, absent evidence to the contrary.
In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
The recitation that the basic formulation containing said bonding material is to be used between two semiconductor wafers does not confer patentability to the claims since the recitation of an intended use does not impart patentability to otherwise old compounds or compositions. This includes the dependent claims as they incorporate all of the limitations of claim 1 from which they respectively depend (see In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982)). Furthermore, the recitation of a new intended use for an old product does not make a claim(s) to that product patentable (see In re Schreiber, 44 USPQ 2d 1429, (Fed. Cir. 1997)).
Regarding claims 3-4, Baigrie renders obvious the material as set forth above and further teaches the material has a variety of applications including use as a conductive adhesive layer, etc. (col 7 ln 13-21).
Baigrie does not specifically teach uses of bonding between two semiconductor wafers (claims 3 and 13) or the layers for wafer bonding or wafer de-bonding (claims 4 and 14), however the recitation that the basic formulation is to be used between semiconductor wafers or for wafer bonding or de-bonding as an adhesive or release In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982)). Furthermore, the recitation of a new intended use for an old product does not make a claim(s) to that product patentable (see In re Schreiber, 44 USPQ 2d 1429, (Fed. Cir. 1997)).
Regarding claims 6-7, Baigrie renders obvious the material as set forth above and teaches the thermosetting resin preferably includes phenoxy resins, such as those commercially available from Union Carbide including PKHJ (col 3 ln 9-11; instant original specification at page 9 [0024] demonstrates that PKHJ is a claimed phenoxy of claim 6 having the claimed MW of claim 7). As set forth above, Baigrie also teaches the thermosetting resin can be a reaction product of bisphenol A and epichlorohydrin (col 3 ln 40-41).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-5, 8, 10-11, 13-15, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,522,383. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and U.S. Patent are directed to substantially similar bonding materials comprising a phenoxy resin, substantially the same carbon black having the same recited properties, effects and amounts, and substantially the same viscosity values. 
	Applicant is again reminded that this IS NOT a provisional rejection. 


Response to Arguments/Amendments
The objection to the specification is maintained. Applicant argues (Remarks, page 7) the specification is suitable for publication and requests the Examiner identify what portions of the specification are objected to. The Examiner disagrees with Applicant’s asserted suitability and notes that such identification (both with respect to specific terms and paragraph numbers) has previously been provided to Applicant. Applicant to present a specification free of errors.

The objections to claims 4 and 14 are withdrawn as a result of Applicant’s filed claim amendments. 

The non-provisional nonstatutory obviousness type double patenting rejection of claims 1, 3-5, 8, 10-11, 13-15, 18 and 20 as unpatentable over the claims of U.S. Patent No. 10,522,383 is maintained. Applicant’s statements (Remarks, page 8) regarding the “provisional” double patenting rejection is not germane to the instant rejection which is not provisional. Applicant asserts a proper terminal disclaimer will be provided “after such a time as the co-pending application issues”. The Examiner notes that U.S. Patent No. 10,522,383 was published 31 December 2019.
	

The 35 U.S.C. 102(a)(1) rejection of claims 1, 3-8, 10-11, 13-18 and 20 as anticipated by Ichiroku (US PGPub 2011/0223420), as evidenced by Feil et al. (US 6,352,815) and as evidenced by Stoffer (US PGPub 2004/0186201), or in the alternative under 35 U.S.C. 103 as being unpatentable over Ichiroku, as evidenced by Feil and as evidenced by Stoffer, is maintained with respect to claims 1, 3-8 and 10 and withdrawn with respect to claims 11, 13-18 and 20 as a result of Applicant’s filed 
Applicant argues the as-amended claim 1 recitation of “a single composition binder layer of phenoxy resin thermoplastic binder” and further that “by single component the claim reflects that the material is phenoxy resin, and not a mixture of phenoxy resin with other components such as epoxy resins”. Applicant’s arguments are not in agreement with the claim as amended. It is noted that there is no “single component” amendment and thus the asserted meaning is not present in claim 1. Rather, claim 1 was amended as “a single composition and it is noted that “single composition” and “single component” are not equivalent terms. Further the instant claim 1 is directed to a bonding material comprising a “binder layer” of phenoxy resin and carbon black filler, and not to only a binder layer of phenoxy resin wherein the carbon black filler exists somehow separately or disparate from the composition in which it is contained. Ichiroku teaches the adhesive sheet is a composition comprising components (A)-(F) (see rejection) and thus meets the claimed ‘single composition’.  
Applicant argues a previously entered claim amendment (i.e. ‘agglomerates’ and ‘dimensions’). These are prior amendments which have been previously addressed and responded to by the Examiner (see at least Final Office action of 7/7/21). The Examiner again notes that the agglomerate and primary particle sizes were met and/or rendered obvious by Ichiroku as set forth in the rejection (see above).
Applicant argues that Ichiroku does not teach “a binder layer of single component phenoxy resin thermoplastic binder as recited in amended claims 1 and 11” because Ichiroku teaches a multicomponent binder. Firstly, neither claim 1 nor claim 11 contains 
Applicant again admits that Ichiroku teaches an adhesive related to semiconductor wafers but concludes that Ichiroku is “far removed” from Applicant’s instant claims. This remains neither accurate nor persuasive. As admitted by Applicant, Ichiroku teaches an adhesive and relates to semiconductor wafers. 
 Applicant argues a previously entered claim amendment (i.e. “present between two semiconducting wafers”). This is prior amendment of intended use, to which the Examiner has previously responded (see Final Office action of 7/7/21).
Applicant repeats the argument that Ichiroku does not teach the IR absorption recitation. Applicant again ignores that this recitation is met via the evidentiary reference of Feil (see rejection). 
Applicant argues a previously entered claim amendment (i.e. ‘agglomerates’ and ‘dimensions’). These are prior amendments which have been previously addressed and responded to by the Examiner (see at least Final Office action of 7/7/21). The Examiner again notes that Ichiroku teaches commercially obtained carbon black materials wherein the overall carbon particle sizes is from 0.1 to 10µm and teaches aggregates (see rejection), and further the evidentiary reference of Stoffer teaches that commercially obtained carbon black materials having similar aggregate sizes to those of Ichiroku will also have the claimed primary particle sizes (see rejection). 
Applicant again states that Feil does not remedy the deficiencies of Ichiroku and is “far removed from Applicant’s claims”. Applicant again fails to appreciate that Feil is relied upon as an evidentiary reference in the rejection under discussion and again does 

The 35 U.S.C. 102(a)(1)/103 rejection of claims 1, 3-5, 10-11, 13-15 and 20 as anticipated by Feil (US 6,352,815) as evidenced by Stoffer et al. (US PGPub 2004/0186201) or alternatively as unpatentable over Feil as evidenced by Stoffer is maintained with respect to claims 1, 3-5 and 10 and withdrawn with respect to claims 11, 13-15 and 20 as a result of Applicant’s filed claim amendments; and the 35 U.S.C. 103 rejection of claims 6-7 and 16-17 as unpatentable over Feil et al. (US 6,352,815) as evidenced by Stoffer (US PGPub 2004/0186201) is maintained with respect to claims 6-7 and withdrawn with respect to claims 16-17 as a result of Applicant’s filed claim amendments. Applicant’s arguments (Remarks, pages 11-12) have been fully considered but were not found persuasive. 
Applicant again fails to make clear where the arguments to Feil are in response to Feil as an evidentiary reference and where the arguments to Feil are in response to Feil as a primary reference. 
Applicant argues (Remarks, page 9) the as-amended claim 1 recitation of “a single composition binder layer of phenoxy resin thermoplastic binder” and further that by single component the claim reflects that the material is phenoxy resin, and not a mixture of phenoxy resin with polyfunctional isocyanates”. Applicant’s arguments are not in agreement with the claim as amended. It is noted that there is no “single component” amendment and thus the asserted meaning is not present in claim 1. Rather, claim 1 was amended as “a single composition and it is noted that “single composition” and “single component” are not equivalent terms. Further the instant claim 1 is directed to a bonding material comprising a “binder layer” of phenoxy resin and carbon black filler, and not to only a binder layer of phenoxy resin wherein the carbon black filler exists somehow separately or disparate from the composition in which it is contained. Feil teaches layers comprising a composition of polymer forming materials and IR-absorbing materials (see rejection) and thus meets the claimed ‘single composition’ of as-amended claim 1. 
Applicant again states that Feil is “far removed from Applicant’s claims”. Again, this is not persuasive and has been previously responded to by the Examiner.
 Applicant again argues that Feil does not teach an adhesive as claimed. This argument is not persuasive (see rejection). Applicant argues that Feil does not teach the composition present for or between semiconductor wafers. It is noted that Feil teaches the composition as an adhesion promoting layer (see rejection). Further, the Examiner again notes that the recitation is one of intended use of the claimed bonding material. It is noted that the recitation of an intended use does not impart patentability to otherwise old compounds or compositions (see In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982); and In re Schreiber, 44 USPQ 2d 1429, (Fed. Cir. 1997)).

Applicant again argues that Stoffer does not teach semiconductor bonding or a ‘single composition binder layer of phenoxy resin thermoplastic binder’. The Examiner notes, again, that Stoffer is relied upon as an evidentiary reference and was not relied upon to meet an intended use recitation which imparts no patentability nor to meet the binder. Applicant fails to appreciate that Stoffer is relied upon as an evidentiary reference in the rejection under discussion and does not properly rebut the rejection as set forth nor provide a showing that the evidentiary teaching of Stoffer fails to demonstrate that Feil inherently meets the claimed limitation.

The 35 U.S.C. 103 rejection of claims 1, 3-8, 10-11, 13-18 and 20 as unpatentable over Baigrie et al. (US 5,250,228) as evidenced by Stoffer et al. (US PGPub 2004/0186201) and as evidenced by Feil et al. (US 6,352,815) is maintained with respect to claims 1, 3-8 and 10 and withdrawn with respect to claims 11, 13-18 and 20 as a result of Applicant’s filed claim amendments. Applicant’s arguments (Remarks, pages 12-13) have been fully considered but were not found persuasive. 
Applicant repeats the non-persuasive argument that Baigrie is ‘far removed’ from Applicant’s claims. As previously noted: Baigrie is directed to compositions comprising polymer resins and conductive carbon black suitable for a plurality of uses including 
 Applicant argues a previously entered claim amendment (i.e. “present between two semiconducting wafers”). This is prior amendment of intended use, to which the Examiner has previously responded (see Final Office action of 7/7/21).
Applicant argues a previously entered claim amendment (i.e. ‘agglomerates’ and ‘dimensions’). These are prior amendments which have been previously addressed and responded to by the Examiner (see at least Final Office action of 7/7/21). The Examiner again notes that the agglomerate and primary particle sizes were rendered obvious by Baigrie with the evidentiary reference of Stoffer where a teaching of “about 100 to about 800 nm” is substantially similar to the lower end of the instantly claimed range.
Applicant repeats the argument that Baigrie does not teach the IR absorption recitation. Applicant again ignores that this recitation is met via the evidentiary reference of Feil (see rejection). 
	Applicant argues Baigrie fails to teach the as-amended recitation of a “single composition binder layer of phenoxy resin thermoplastic binder”. This is not persuasive. Baigrie teaches the conductive polymer layer is a composition comprising a thermoplastic polymer, a thermosetting polymer and a conductive filler (see rejection; abstract). Such a teaching reads on ‘a single composition’. It is noted that “single composition” and “single component” are not equivalent terms. Further the instant claim 1 is directed to a bonding material comprising a “binder layer” of phenoxy resin and carbon black filler, and not to only a binder layer of phenoxy resin wherein the carbon filler exists somehow separately or disparate from the composition in which it is contained. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767